DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on November 30, 2020, Applicant amended claim 1, 15, and 18.
Currently, claims 1-14 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melker et al (US 5,484,442).
	In reference to claim 1, Melker discloses an intraosseous needle assembly (Figs. 1-9) comprising:
	a needle comprising a first cylindrical shaft (Fig. 1, shaft 12 is cylindrical in areas between threads) having a distal end (near 13 in Fig. 2), a proximal end (near 31), and a wall that defines an inner channel (inner channel 29/31), the first cylindrical shaft comprising: 

		at least one second portion (labeled in Figure 1 below) adjacent the first portion, wherein the wall is configured to be smooth within the at least one second portion (Figure 1)
	a needle head extending from the proximal end of the first cylindrical shaft (Figs. 1-2, 22/23/24/25/26), the needle head comprising: 
		a fitting (23);
	a geometric torque structure positioned between the fitting and the cylindrical shaft (24), wherein the geometric torque structure comprises at least two opposing flat surfaces (flat surfaces 25; col. 3, lines 58-59);
	a cone positioned between the geometric torque structure and the cylindrical shaft (cone portion is tapered portion between 24 and shaft 12, not labeled but reference number 31 points to inner lumen portion through cone); and
	a head channel aligned with the inner channel of the cylindrical shaft and extending through the needle head (Fig. 1, channel 29).

    PNG
    media_image1.png
    417
    722
    media_image1.png
    Greyscale

	In reference to claim 2, Melker discloses one or more fenestrations formed in the wall of the first cylindrical shaft extending to the inner channel (Figs. 1 -2, 33/34).
	In reference to claim 3, Melker discloses the inner channel and the head channel are in fluid communication (Fig. 1).
	In reference to claim 4, Melker discloses the fitting comprises a slot (Fig. 1, open surface/slot at 23 leading to 29), a latching mechanism (26), a receptacle (interior of 29), and a pair of substantially parallel first side walls (flat surfaces of 26).
	In reference to claim 5, Melker discloses a stylet (Figs. 3-4, stylet comprising 50-59), the stylet comprising:
	a second cylindrical shaft having a first end and a second end (shaft 53-57, first end at 59 in Fig. 3, second end near connection to 23); and
	a stylet head extending from the second end (head 57/58), the stylet head comprising:
		a proximal surface (near 58) and a distal surface (tapered end portion near 57 in Fig. 3);
		a pair substantially parallel second side walls extending from the proximal surface to the distal surface (Fig. 4, side walls labeled 56);

		a protrusion extending from the distal surface (protrusion is tapered fitting inside of 23 in Fig. 3); and
		a tapered section extending from the distal surface to the second cylindrical shaft (surface of 57 is tapered).
	In reference to claim 6, Melker discloses the second cylindrical shaft is shaped substantially the same as a combination of the inner channel and the head channel
(Figs. 3 and 1), wherein the protrusion is configured to be received by the slot, and wherein the tapered section is configured to be received by the receptacle (Fig. 3).
	In reference to claim 7, Melker discloses the needle head and the first cylindrical shaft are configured to receive the stylet (Fig. 3).
	In reference to claim 8, Melker discloses the stylet head and the fitting of the needle head are configured to engage with a drill when the first cylindrical shaft and the needle head receive the stylet, and wherein the intraosseous needle assembly can be inserted into a bone using the drill (the stylet head and the fitting are capable of engaging with a drill; please note the drill is not positively recited in the claim language, nor is there structure recited regarding the connection to the potential drill).
	In reference to claim 9, Melker discloses the proximal surface of the stylet head is configured to receive an impaction force when the first cylindrical shaft and the needle head receive the stylet, and wherein the intraosseous needle assembly can be inserted into a bone by the impaction force (the device is perfectly capable of being inserted due to a sufficient impaction force being delivered; please note this is not a method claim).

	wherein the proximal surface of the stylet head is configured to receive an impaction force when the first cylindrical shaft and the needle head receive the stylet, and wherein the intraosseous needle assembly can be inserted into a bone by the impaction force (the stylet head’s proximal surface is perfectly capable of receiving a sufficient impaction force to insert the bone; please note this is not a method claim).
	In reference to claim 11, Melker discloses the one or more threads are configured to engage a bony cortex when the intraosseous needle is inserted into a bone (col. 5, lines 6-8).
	In reference to claim 12, Melker discloses the one or more fenestrations are positioned between the one or more threads and the distal end (Fig. 1).
	In reference to claim 13, Melker discloses an open tip at the distal end (Fig. 2, open tip at 42).
	In reference to claim 14, Melker discloses the receptacle, the fenestrations, and the open tip are configured to pass fluid into and out of the inner channel and head channel (col. 5, lines 61-65).

Response to Arguments
Applicant's arguments filed November 30, 2020, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: However, Melker does not disclose "[a] first cylindrical shaft comprising: a first portion disposed between the proximal end and the distal end, the first portion comprising one or more threads protruding from the wall; and at least one second portion adjacent the first portion, wherein the wall is configured to be smooth within the at least one second portion ," as recited in amended independent claim 1… As shown above, and as appreciated from col. 3, Ins. 27-33, Melker does not disclose that "threaded shaft 12" includes "a first portion disposed between the proximal end and the distal end, the first portion comprising one or more threads protruding from the wall" or "at least one second portion adjacent the first portion, wherein the wall is configured to be smooth within the at least one second portion," as claimed. Indeed, FIG. 1 of Melker clearly shows "buttress threads 15" extending along the length of "threaded shaft 12." (Remarks, pages 8-9). Examiner disagrees. Melker teaches the first cylindrical shaft (12) comprising: a first portion (labeled in Figure 1 above) disposed between the proximal end (near 31) and the distal end (near 13 in Fig. 2), the first portion comprising one or more threads (15) protruding from the wall (Figure 1); and at least one second portion (labeled in Figure 1 above) adjacent the first portion, wherein the wall is configured to be smooth within the at least one second portion (Figure 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783